DETAILED ACTION


Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.  Applicant asserts that the prior art does not teach the amended limitations of claim 1, which were previously recited in claim 8.  Applicant states that the controller may determine that the countdown timer has expired and subsequently ramps the basket speed up to the hold speed at the expiration of the countdown timer regardless of the cloth coverage ratio (as stated in the present specification).  However, this is not what amended claim 1 requires.  The claim does not require that a basket speed is in any way based on the cloth coverage ratio, only that an “operating parameter” may be based on the cloth coverage ratio; the operating parameter may be a parameter other than basket speed.  Since the basket speed and operating parameter are recited as two distinct elements, the amended limitations are interpreted to encompass processes that may be unrelated to the adjusting of the operating parameter based on the cloth coverage ratio.  The claim also does not require that the basket speed is ramped up to the hold speed at the expiration of the countdown timer.  As such, the ramping of speed may take place at any time independent of the timer.  For example, the speed may be ramped up before the timer commences; this satisfies the respective claim limitations.  Method steps, or controller configuration processes, may be interpreted to be performed in any sequence unless the claim expressly or inherently states otherwise.  Because of this interpretation, the cited prior art teaches the respective claim limitations as set forth in the prior Office action and below.

Response to Amendments
Amendments to the claims overcome the rejection of claim 2 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 3, 4, and 8 under 35 USC 102(a)(2) and claims 1-12 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basket speed".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-6 refer to a/the basket speed.  It is unclear whether the basket speed recited in each of the claims is referring to a particular basket speed or a particular occurrence of a basket speed.  It is unclear if each recitation of “basket speed” is intended to find antecedent basis on a previously recited “basket speed.”
Claim 1 states that an “operating parameter” is based on the cloth coverage ratio, but claims 3-6 imply that the operating parameter is a basket speed.  It is unclear if the basket speed referred to in claims 3-6 is the operating parameter of claim 1 or a different operating parameter altogether.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20210025097 by Lee et al.
As to claim 1, Lee discloses a washing machine comprising a wash tub 20, wash basket 30, and motor 50 (fig. 2); a camera 100 mounted within the cabinet (fig. 2); and a controller configured to obtain images of the wash chamber (fig. 9, step 1120); analyze the images to determine a cloth coverage ratio (para. 146, images are analyzed to determine a laundry arrangement) using machine learning (para. 284; presence of waterproof laundry represented by a particular arrangement, para. 196, see figs. 14 and 16, fig. 16 showing a coverage ratio and arrangement of waterproof laundry); compare the cloth coverage ratio to a predetermined coverage threshold (fig. 9, step 1130; para. 184); and adjust an operating parameter based on the comparison (fig. 9, performing step 1140 or step 1150).
Lee further discloses initiating a countdown timer, determining that the timer has expired, and ramping up the speed to a hold speed (fig. 10, the spin cycle has a predetermined duration and necessarily requires a countdown timer).
As to claim 3, Lee discloses determining whether the coverage ratio is greater than the threshold (fig. 9, step 1130) and ramping the speed to a hold speed (fig. 10).
As to claim 4, Lee discloses determining whether the coverage ratio is less than the threshold (fig. 9, step 1130) and maintaining or lowering a basket speed (fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210025097 by Lee et al. in view of U.S. Patent Application Publication 20200063315 by Yoon.
As to claim 9, Lee does not teach that its machine learning process utilizes an autoencoder neural network process.  However, one of ordinary skill in the art would have recognized as obvious to use an autoencoder neural network.  Yoon teaches that data reliability is increased using an autoencoder neural network (para. 236).  One of ordinary skill in the art would have been motivated to use an autoencoder neural network process with the washing machine of Lee to achieve the benefit of increased data reliability, as taught by Yoon.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Yoon teaches that its neural network may be a convolution neural network, deep belief network, or deep neural network (para. 211).  One of ordinary skill in the art would have recognized as obvious to use one of these types of machine learning based on their known function and to achieve the benefits of using an autoencoder neural network taught by Yoon.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210025097 by Lee et al. in view of U.S. Patent Application Publication 20180080164 by Hoppe et al.
As to claim 11, Lee does not teach a tub light.  However, Hoppe teaches that it is desirable to include a tub light to assist a camera in imaging a laundry load when the door to the wash chamber is closed (para. 43).  One of ordinary skill in the art would have been motivated to have a tub light configured to turn on prior to obtaining images of the wash chamber in order to assist the camera in imaging the load, as suggested by Hoppe.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200392660 by Park.
As to claim 1, Park teaches a washing machine comprising a wash tub 213, wash basket 211, and motor 220 (para. 140); a camera 300 mounted within the cabinet (fig. 4); and a controller configured to obtain images of the wash chamber (fig. 8, steps S801 and S805, paras. 181 and 186); analyze the images using machine learning to determine a cloth coverage ratio (a cloth coverage ratio, i.e. laundry dispersion information, para. 181, is determined using machine learning, para. 146; machine learning is used to determine out-of-balance characteristics of the laundry, paras. 138 and 183; machine learning is used to predict vibration based on the laundry dispersion information, paras. 201, 202, 209); compare the cloth coverage ratio to a predetermined coverage threshold (step S802, fig. 8, para. 182; also steps S807 and S809); and adjust an operating parameter based on the comparison (paras. 183, 196, 197).
While Park does not explicitly teach that the cloth coverage ratio is compared to a predetermined coverage threshold when determining whether a short-circuit is predicted (step S802), one of ordinary skill in the art would have recognized as obvious that a comparison would be made to determine whether a short-circuit (motor shutdown due to excessive unbalance) would occur.  Park teaches that the determination results in a yes/no indication of a risk of short-circuit (fig. 8, para. 204), which infers that a threshold would exist, as opposed to a simple determination of degree.  Furthermore, Park teaches that a comparison with a threshold image may be made (para. 212).  Additionally, the present disclosure defines the coverage ratio as, e.g., a qualitative measure of how well clothes are spread (para. 47).  One of ordinary skill in the art would have understood, based on the teachings of Park, that a threshold would be applied when determining if the clothes spread is indicative of a risk of short-circuit.
Park teaches that the laundry dispersion information is assigned a weight and then compared against a threshold to determine if the predicted vibration is over a threshold (steps S806, S807, S809; paras. 201, 202).  One of ordinary skill in the art would have recognized as obvious and understood that the dispersion information, together with laundry classification information, is compared against a threshold vibration amount in which the dispersion information is a component, as taught by Park.
Park further teaches initiating a countdown timer at the commencement of a spin-cycle having a predetermined duration and determining that the countdown timer has expired (para. 194, the spin-drying process has a predetermined duration, initiating a countdown timer and determining that it has expired would be necessary for the controller to determine when to end the spin-drying process) and ramping the speed up to a hold speed (fig. 10, speed is ramped to a hold speed during the spin-drying process).
For these reasons the claimed invention would have been obvious at the time it was filed.
As to claim 3, Park teaches determining whether the coverage ratio is greater than the threshold (i.e. well-dispersed, no risk of short-circuit; fig. 8, step S802) and ramping a basket speed to a hold speed (fig. 10).  Park also teaches that if the weighed coverage ratio is greater than a threshold (i.e. predicted over-vibration, step S809, paras. 201, 202) the speed is ramped to a hold speed (para. 197, the speed will ramp from a stop to a low speed).
As to claim 4, Park teaches determining whether the coverage ratio is less than the threshold (i.e. unevenly-dispersed, a risk of short-circuit; fig. 8, step S802) and maintaining or lowering a basket speed (fig. 10, para. 199).  Park also teaches that if the weighed coverage ratio is less than a threshold (i.e. over-vibration not predicted, step S809, paras. 201, 202) the speed is maintained or lowered (para. 196, the speed will be maintained at a normal speed and lowered at the end of spin-drying).
As to claim 10, Park teaches that the image recognition process may comprise a convolution neural network, deep belief network, or deep neural network (paras. 146-151).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200392660 by Park in view of U.S. Patent Application Publication 20180080164 by Hoppe et al.
As to claim 7, Park does not teach determining the coverage threshold based at least in part on a load size or cloth type.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Park to be based the threshold on a load size or cloth type.  Hoppe teaches a washing machine and suggests that larger loads are more likely to have an out-of-balance condition than smaller loads, and teaches that it is generally unnecessary to check for an out-of-balance condition for smaller loads (para. 60).  Based on these teachings, one of ordinary skill in the art would have understood that a coverage threshold (i.e. the degree in which uneven distribution may result in an unbalance condition) may be based on the load size, since for a smaller load size a greater degree of uneven distribution would nonetheless be unlikely to result in an out-of-balance condition.  Hoppe teaches that out-of-balance checking increases cycle time (para. 60).  Consequently, one of ordinary skill in the art would have also understood that by basing the threshold on a load size, the threshold may be changed for smaller load sizes to allow for a greater degree of uneven distribution, which would allow for reduced cycle time by avoiding unnecessary further out-of-balance checking as well as reduced cycle time by avoiding unnecessary corrective actions to redistribute the laundry.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, Park does not teach a tub light.  However, Hoppe teaches that it is desirable to include a tub light to assist a camera in imaging a laundry load when the door to the wash chamber is closed (para. 43).  One of ordinary skill in the art would have been motivated to have a tub light configured to turn on prior to obtaining images of the wash chamber in order to assist the camera in imaging the load, as suggested by Hoppe.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200392660 by Park in view of U.S. Patent Application Publication 20200063315 by Yoon.
As to claim 9, Park does not teach that its machine learning process utilizes an autoencoder neural network process.  However, one of ordinary skill in the art would have recognized as obvious to use an autoencoder neural network.  Yoon teaches that data reliability is increased using an autoencoder neural network (para. 236).  One of ordinary skill in the art would have been motivated to use an autoencoder neural network process with the washing machine of Park to achieve the benefit of increased data reliability, as taught by Yoon.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 1, 3-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210404103 by Park (hereinafter “Park ‘103”) in view of U.S. Patent Application Publication 20200392660 by Park.
As to claim 1, Park ‘103 teaches a washing machine comprising a wash tub 20, wash basket 30, and motor 41 (fig. 2); a camera 70 mounted within the cabinet (fig. 2); and a controller configured to obtain images of the wash chamber (para. 88); analyze the images to determine a cloth coverage ratio (para. 92, images are analyzed to determine a spread state or spread value, i.e. degree of uniform cloth distribution about the basket); compare the cloth coverage ratio to a predetermined coverage threshold (paras. 97-98, “medium” or “low” level is below the threshold, and “high” level is above the threshold and indicates optimal spread); and adjust an operating parameter based on the comparison (para. 97, performance of a spread enhancement step and the rpm during the step is based on the comparison).
Park ‘103 does not teach that the images are analyzed using a machine learning image recognition process.  However, one of ordinary skill in the art would have recognized as obvious to use a machine learning process.  Park teaches a washing machine using a machine learning process to analyze images to determine a cloth coverage ratio, i.e. laundry dispersion information (para. 146).  Park teaches known benefits of using machine learning, including the ability to classify and recognize data using learning data to determine data classification and recognition (paras. 146-167).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Park ‘103 to use machine learning image recognition in order to realize the advantages of machine learning taught by Park.
Park ‘103 further teaches a spin cycle (step S45, fig. 4) that one of ordinary skill in the art would have understood to be for a predetermined duration, which would necessarily require a countdown timer and determination that the timer has expired, as is common and well-known in the art; and ramping up the speed to a hold speed (para. 100).  Also, Park teaches initiating a countdown timer at the commencement of a spin-cycle having a predetermined duration and determining that the countdown timer has expired (para. 194, the spin-drying process has a predetermined duration, initiating a countdown timer and determining that it has expired would be necessary for the controller to determine when to end the spin-drying process) and ramping the speed up to a hold speed (fig. 10, speed is ramped to a hold speed during the spin-drying process).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Park ‘103 teaches determining whether the coverage ratio is greater than the threshold (i.e. optimally spread) and ramping the speed to a hold speed (para. 100).
As to claim 4, Park ‘103 teaches determining whether the coverage ratio is less than the threshold (i.e. medium or low spread value) and maintaining or lowering a basket speed (para. 97).
As to claim 5, Park ‘103 teaches generating a series of images, determining that the coverage area ratio is changing between the series of images (para. 106, laundry spread value determined from the images is repeatedly evaluated and reflected; also, a series of images are produced through repetition of step S42 until the coverage ratio changes from medium or low spread state to a high spread state, see fig. 4) and operate the motor to maintain the basket speed (para. 100, speed is maintained in a spin cycle).
As to claim 6, Park ‘103 teaches generating a series of images, determining that the coverage area ratio is not changing between the series of images (para. 106, laundry spread value determined from the images is repeatedly evaluated and reflected; also, a series of images are produced to indicate a high spread state, see fig. 4, para. 98) and operate the motor to lower the basket speed (fig. 4, speed will be lowered at the end of the spinning step S45).
As to claim 10, Park teaches that the image recognition process may comprise a convolution neural network, deep belief network, or deep neural network (paras. 146-151).
As to claim 12, Park ‘103 teaches a door 60, gasket, and that the camera 70 is mounted on an inner surface of the door (fig. 2).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210404103 by Park (hereinafter “Park ‘103”) in view of U.S. Patent Application Publication 20200392660 by Park as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20200063315 by Yoon.
As to claim 2, Park ‘103 does not teach obtaining a basket speed and operating the camera at a frame rate equal to the speed.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Park ‘103 to operate its camera at a frame rate equal to the speed.  Yoon teaches a washing machine and operating its camera at a frame rate equal to the speed of the basket (para. 241).  Yoon teaches that as identifiable markers are rotated a band-shaped image may be acquired (para. 241).  One of ordinary skill in the art would have understood, based on the teachings of Yoon and routine experimentation, that features of laundry (“markers”) would also result in a band-shaped image if the frame rate is not equal to the basket speed.  One of ordinary skill in the art would have been motivated to modify the washing machine of Park ‘103 to avoid a band-shaped image, as taught by Yoon.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Park does not teach that its machine learning process utilizes an autoencoder neural network process.  However, one of ordinary skill in the art would have recognized as obvious to use an autoencoder neural network.  Yoon teaches that data reliability is increased using an autoencoder neural network (para. 236).  One of ordinary skill in the art would have been motivated to use an autoencoder neural network process with the washing machine of Park ‘103 and machine learning of Park to achieve the benefit of increased data reliability, as taught by Yoon.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210404103 by Park (hereinafter “Park ‘103”) in view of U.S. Patent Application Publication 20200392660 by Park as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20180080164 by Hoppe et al.
As to claim 7, Park ‘103 does not teach determining the coverage threshold based at least in part on a load size or cloth type.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Park ‘103 to be based the threshold on a load size or cloth type.  Hoppe teaches a washing machine and suggests that larger loads are more likely to have an out-of-balance condition than smaller loads, and teaches that it is generally unnecessary to check for an out-of-balance condition for smaller loads (para. 60).  Based on these teachings, one of ordinary skill in the art would have understood that a coverage threshold (i.e. the degree in which uneven distribution may result in an unbalance condition) may be based on the load size, since for a smaller load size a greater degree of uneven distribution would nonetheless be unlikely to result in an out-of-balance condition.  Hoppe teaches that out-of-balance checking increases cycle time (para. 60).  Consequently, one of ordinary skill in the art would have also understood that by basing the threshold on a load size, the threshold may be changed for smaller load sizes to allow for a greater degree of uneven distribution, which would allow for reduced cycle time by avoiding unnecessary further out-of-balance checking as well as reduced cycle time by avoiding unnecessary corrective actions to redistribute the laundry.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, Park ‘103 does not teach a tub light.  However, Hoppe teaches that it is desirable to include a tub light to assist a camera in imaging a laundry load when the door to the wash chamber is closed (para. 43).  One of ordinary skill in the art would have been motivated to have a tub light configured to turn on prior to obtaining images of the wash chamber in order to assist the camera in imaging the load, as suggested by Hoppe.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711